AO 245B (CASDRev. 08/13) Judgment in a Criminal Case



                                      UNITED STATES DISTRICT CO                                                 DEC 0 5 2018
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      CLERK, U S. OISTR1CT COURT
               UNITED STATES OF AMERICA                              JUDGMENT IN A              c�tm.J\tt.Pt§�<i<I      F,cA�1FoRN1A
                                                                                                                              EPUTY
                                 v.                                  (For Offenses Committed

                   Martin Alonso Martinez-Flores
                                                                        Case Number:         18-cr-03174-JAH - l

                                                                     Eric Studebaker Fish Federal Defenders
                                                                     Defendant's Attorney
REGISTRATION NO.                     70402298

D -
t:zl    pleaded guilty to count(s)      One of the Superseding Information.

D       was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                       Nature of Offense                                                                Number(s)
18:371; 31:5332(a), (b);              Conspiracy to Commit Bulk Cash Smuggling                                              1
31:5332(b)(2)




        The defendant is sentenced as provided in pages 2 through               3           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of1984.

 D      The defendant has been found not guilty on count(s)

 t:zl   Count(s)    remaining
                   ������
                                                               are         dismissed on the motion of the United States.

         Assessment: $100.00.
 t:zl


 t:zl   Fine waived              D Forfeiture pursuant to order filed                                              , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                     December       3. 2018
                                                                     d\ate oflm11osition ofSentence
                                                                      J11���

                                                                                                                   18-cr-03174-JAH-1
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case


      DEFENDANT:                      Martin Alonso Martinez-Flores                                                                   Judgment - Page 2 of 3
      CASE NUMBER:                    l 8-cr-03174-JAH-l




                                                                        PROBATION
The defendant is hereby sentenced to probation for a term of:
Four years.



        The defendant shall report to the probation office within 72 hours from the date ofsentencing.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the
term ofprobation, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
             substance abuse. (Check, if applicable.)
0            The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis
IZI
             Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D            seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted ofa qualifying offense. (Check ifapplicable.)
D            The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

              Ifthis judgment imposes a fine or a restitution obligation, it shall be a condition ofprobation that the defendant pay any such fine
        or restitution in accordance with the Schedule ofPayments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                                STANDARD CONDITIONS OF PROBATION

        I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
        2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

        4)     the defendant shall support his or her dependents and meet other family responsibilities;

        5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
        6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

        7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
               any paraphernalia related to any controlled substances, except as prescribed by a physician;
        8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

        9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
               unless granted permission to do so by the probation officer;
        I 0)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
               observed in plain view of the probation officer;
        11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission o f
               the court; and
        13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
               with such notification requirement.




                                                                                                                                        18-cr-03174-JAH-1
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case


DEFENDANT:             Martin Alonso Martinez-Flores                                        Judgment - Page 3 of 3
CASE NUMBER:            l 8-cr-03174-JAH-l




                                 SPECIAL CONDITIONS OF PROBATION


   1.   Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

   2. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

   3. Not enter or reside in the Republic of Mexico without permission of the court or probation officer.




                                                                                             18-cr-03174-JAH-1
